In the original option we stated only' such facts from the record as we deemed pertinent to the questions of law presented by plaintiffs in error, the sureties on Kingsbury's bond. Defendant in error on motion for rehearing for the first time questions the jurisdiction of this court. It therefore becomes proper, as an answer thereto, to state that the suit was against the principal Kingsbury for the $11648 balance alleged to be due on sales under the contract and also against the sureties on the bond for $1000 thereof.
The motion will be overruled.
Motion overruled. *Page 304